Exhibit 10.4

Lender’s Loan Number: 534405096

Property Name: Watercrest at Mansfield

AMENDMENT TO

MULTIFAMILY LOAN AND SECURITY AGREEMENT

ASSUMPTION

(CME)

(Revised 5-25-2012)

THIS AMENDMENT TO MULTIFAMILY LOAN AND SECURITY AGREEMENT (“Amendment”) is dated
as of the 30th day of June, 2014 and is made by and between CHP WATERCREST AT
MANSFIELD TX OWNER, LLC, a Delaware limited liability company (“Borrower”), and
U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P.
MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2014-K36 (together with its successors and
assigns, “Lender”).

RECITALS

 

A. WATERVIEW AT MANSFIELD INVESTORS, L.P., a Texas limited partnership
(“Original Borrower”) obtained a loan in the original principal amount of
$27,700,000.00 (“Loan”) from KEYCORP REAL ESTATE CAPITAL MARKETS, INC., an Ohio
corporation (“Original Lender”), which Loan is evidenced by a Multifamily Note
(“Note”) and secured by a Multifamily Mortgage, Deed of Trust, or Deed to Secure
Debt dated the same date as the Note (“Security Instrument”), encumbering the
Mortgaged Property.

 

B. Original Borrower executed the Note, a Multifamily Loan and Security
Agreement dated as of May 28, 2013 (“Loan Agreement”) and the Security
Instrument setting forth the terms of the Loan.

 

C. Original Lender endorsed the Note to the order of the Federal Home Loan
Mortgage Corporation (“Freddie Mac”), assigned the Security Instrument to
Freddie Mac, and sold, assigned, and transferred the Loan Agreement and other
Loan Documents to Freddie Mac. Freddie Mac endorsed the Note to the order of the
Lender, and Freddie Mac sold, assigned, and transferred all right, title, and
interest of Freddie Mac in and to the Security Instrument and the other Loan
Documents to Lender. Lender is now the owner and holder of the Note and owner of
the Loan.

 

D. Original Borrower has transferred or has agreed to transfer all of its right,
title, and interest in and to the Mortgaged Property to Borrower
(“Acquisition”).

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

  



--------------------------------------------------------------------------------

E. Pursuant to the Assumption Agreement dated as of June 30, 2014 (“Assumption
Agreement”) and this Amendment, Borrower has agreed to ratify and assume all of
Original Borrower’s rights, obligations, and liabilities created or arising
under the Loan Documents, as those rights, obligations and liabilities may have
been modified in writing by this Amendment or otherwise (“Assumption”) .

 

F. Subject to the full satisfaction of all conditions set forth in Lender’s
approval of the Assumption, Lender has agreed to consent to the Acquisition and
the Assumption.

 

G. In consideration of Lender’s consent to the Acquisition and the Assumption,
Borrower and Lender have agreed to make certain amendments to the Loan
Agreement.

 

H. All capitalized terms not defined in this Amendment will have the meanings
given to them in the Loan Agreement.

NOW, THEREFORE, in consideration of these promises, the mutual covenants
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

 

1. Assumption. Borrower unconditionally assumes and agrees to be bound by all
terms, provisions, and covenants of the Note, Loan Agreement and the Security
Instrument as if Borrower had been the original maker of the Note, and the
original borrower under the Loan Agreement and Security Instrument.

 

2. Article V (Representations and Warranties) of the Loan Agreement is amended
in its entirety to read as follows:

ARTICLE V            REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Lender as follows as of the Closing Date:

 

  5.01 Review of Documents. Borrower has reviewed (a) the Note, (b) the Security
Instrument, (c) the Commitment Letter, and (d) all other Loan Documents.

 

  5.02 Condition of Mortgaged Property. Except as Borrower may have disclosed to
Lender in writing in connection with the issuance of the Commitment Letter, to
the best of Borrower’s knowledge following due inquiry and investigation, the
Mortgaged Property has not been damaged by fire, water, wind or other cause of
loss, or any previous damage to the Mortgaged Property has been fully restored.

 

  5.03 No Condemnation. To the best of Borrower’s knowledge after due inquiry
and investigation: (i) no part of the Mortgaged Property has been taken in
Condemnation or other like proceeding; and (ii) no such proceeding is pending or
threatened for the partial or total Condemnation or other taking of the
Mortgaged Property.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 2   



--------------------------------------------------------------------------------

  5.04 Actions; Suits; Proceedings. There are no judicial, administrative,
mediation or arbitration actions, suits or proceedings pending or, to the best
of Borrower’s knowledge, threatened in writing against or affecting Borrower
(and, if Borrower is a limited partnership, any of its general partners or if
Borrower is a limited liability company, any member of Borrower). To the best of
Borrower’s knowledge following due inquiry and investigation, there are no
judicial, administrative, mediation or arbitration actions, suits or proceedings
pending or threatened against or affecting the Mortgaged Property which, if
adversely determined, would have a Material Adverse Effect.

 

  5.05 Environmental. Except as previously disclosed by Borrower to Lender in
writing (which written disclosure may be in certain environmental assessments
and other written reports accepted by Lender in connection with the Assumption
and dated prior to the Closing Date), each of the following is true:

 

  (a) To the best of Borrower’s knowledge following due inquiry and
investigation, Original Borrower has not at any time engaged in, caused or
permitted any Prohibited Activities or Conditions on the Mortgaged Property.

 

  (b) To the best of Borrower’s knowledge after due inquiry and investigation,
no Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property.

 

  (c) The Mortgaged Property does not now contain any underground storage tanks,
and, to the best of Borrower’s knowledge after due inquiry and investigation,
the Mortgaged Property has not contained any underground storage tanks in the
past. If there is an underground storage tank located on the Mortgaged Property
that has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws.

 

  (d) To the best of Borrower’s knowledge after due inquiry and investigation,
Original Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, all Environmental Permits required for
the operation of the Mortgaged Property in accordance with Hazardous Materials
Laws now in effect have been obtained and all such Environmental Permits are in
full force and effect.

 

  (e) To the best of Borrower’s knowledge after due inquiry and investigation,
no event has occurred with respect to the Mortgaged Property that constitutes,
or with the passage of time or the giving of notice, or both, would constitute
noncompliance with the terms of any Environmental Permit.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 3   



--------------------------------------------------------------------------------

  (f) To the best of Borrower’s knowledge after due inquiry and investigation,
there are no actions, suits, claims or proceedings pending or threatened in
writing, that involve the Mortgaged Property and allege, arise out of, or relate
to any Prohibited Activity or Condition.

 

  (g) To the best of Borrower’s knowledge after due inquiry and investigation,
neither Original Borrower nor Borrower has received any actual or constructive
notice of any written complaint, order, notice of violation or other
communication from any Governmental Authority with regard to air emissions,
water discharges, noise emissions or Hazardous Materials, or any other
environmental, health or safety matters affecting the Mortgaged Property or any
property that is adjacent to the Mortgaged Property.

 

  5.06 Commencement of Work; No Labor or Materialmen’s Claims. Prior to the
recordation of the Assumption Agreement, no work of any kind has been or will be
commenced or performed upon the Mortgaged Property, and no materials or
equipment have been or will be delivered to or upon the Mortgaged Property, for
which the contractor, subcontractor or vendor continues to have any rights
including the existence of or right to assert or file a mechanic’s or
materialman’s Lien. If any such work of any kind has been commenced or performed
upon the Mortgaged Property, or if any such materials or equipment have been
ordered or delivered to or upon the Mortgaged Property, then Borrower has
satisfied each of the following conditions:

 

  (a) Borrower has fully disclosed in writing to the title insurance company
issuing or endorsing the mortgagee title insurance policy insuring the Lien of
the Security Instrument that work has been commenced or performed on the
Mortgaged Property, or materials or equipment have been ordered or delivered to
or upon the Mortgaged Property.

 

  (b) Borrower has obtained and delivered to Lender and the title company
issuing or endorsing the mortgagee title insurance policy insuring the Lien of
the Security Instrument Lien waivers from all contractors, subcontractors,
suppliers or any other applicable party, pertaining to all work commenced or
performed on the Mortgaged Property, or materials or equipment ordered or
delivered to or upon the Mortgaged Property.

Borrower represents and warrants that all parties furnishing labor and materials
for which a Lien or claim of Lien may be filed against the Mortgaged Property
have been paid in full and, except for such Liens or claims insured against by
the policy of title insurance to be issued to or endorsed for the benefit of
Lender in connection with the Assumption, there are no mechanics’, laborers’ or
materialmen’s Liens or claims outstanding for work, labor or materials affecting
the Mortgaged Property, whether prior to, equal with or subordinate to the Lien
of the Security Instrument.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 4   



--------------------------------------------------------------------------------

  5.07 Compliance with Applicable Laws and Regulations. To the best of
Borrower’s knowledge after due inquiry and investigation, (a) all Improvements
and the use of the Mortgaged Property comply with all applicable statutes, rules
and regulations, including all applicable statutes, rules and regulations
pertaining to requirements for equal opportunity, anti-discrimination, fair
housing, environmental protection, zoning and land use (“legal, non-conforming”
status with respect to uses or structures will be considered to comply with
zoning and land use requirements for the purposes of this representation),
(b) the Improvements comply with applicable health, fire, and building codes,
and (c) there is no evidence of any illegal activities relating to controlled
substances on the Mortgaged Property.

 

  5.08 Access; Utilities; Tax Parcels. The Mortgaged Property (a) has ingress
and egress via a publicly dedicated right of way or via an irrevocable easement
permitting ingress and egress, (b) is served by public utilities and services
generally available in the surrounding community or otherwise appropriate for
the use in which the Mortgaged Property is currently being utilized, and
(c) constitutes one or more separate tax parcels.

 

  5.09 Licenses and Permits. Borrower, any commercial tenant of the Mortgaged
Property and/or any operator of the Mortgaged Property is in possession of all
material licenses, permits and authorizations required for use of the Mortgaged
Property, which are valid and in full force and effect as of the Closing Date.

 

  5.10 No Other Interests. To the best of Borrower’s knowledge after due inquiry
and investigation, no Person has (a) any possessory interest in the Mortgaged
Property or right to occupy the Mortgaged Property except under and pursuant to
the provisions of existing Leases by and between tenants and Borrower (a form of
residential lease having been previously provided to Lender together with the
material terms of any and all Non-Residential Leases at the Mortgaged Property),
or (b) an option to purchase the Mortgaged Property or an interest in the
Mortgaged Property, except as has been disclosed to and approved in writing by
Lender.

 

  5.11 Term of Leases. All Leases for residential dwelling units with respect to
the Mortgaged Property are on forms acceptable to Lender, are for initial terms
of at least 6 months and not more than 2 years (unless otherwise approved in
writing by Lender), and do not include options to purchase.

 

  5.12

No Prior Assignment; Prepayment of Rents. Borrower has (a) not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or paid off and discharged with
the proceeds of the Loan evidenced by the Note or, if this Loan Agreement is
entered into in connection with a Supplemental Loan, other than an assignment of
Rents securing any Senior Indebtedness), and (b) not performed any acts and has
not

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 5   



--------------------------------------------------------------------------------

  executed, and will not execute, any instrument which would prevent Lender from
exercising its rights under any Loan Document. As of the Closing Date, unless
otherwise approved by Lender in writing, there has been no prepayment of any
Rents for more than 2 months prior to the due dates of such Rents.

 

  5.13 Illegal Activity. No portion of the Mortgaged Property has been or will
be purchased with the proceeds of any illegal activity.

 

  5.14 Taxes Paid. Borrower has filed all federal, state, county and municipal
tax returns required to have been filed by Borrower, and has paid all Taxes
which have become due pursuant to such returns or to any notice of assessment
received by Borrower, and Borrower has no knowledge of any basis for additional
assessment with respect to such Taxes. To the best of Borrower’s knowledge after
due inquiry and investigation, there are not presently pending any special
assessments against the Mortgaged Property or any part of the Mortgaged
Property.

 

  5.15 Title Exceptions. To the best of Borrower’s knowledge after due inquiry
and investigation, none of the items shown in the schedule of exceptions to
coverage in the title policy issued to and accepted by or endorsed for the
benefit of Lender in connection with the Assumption and insuring Lender’s
interest in the Mortgaged Property will have a Material Adverse Effect on the
(a) ability of Borrower to pay the Loan in full, (b) ability of Borrower to use
all or any part of the Mortgaged Property in the manner in which the Mortgaged
Property is being used on the Closing Date, except as set forth in Section 6.03,
(c) operation of the Mortgaged Property, or (d) value of the Mortgaged Property.

 

  5.16 No Change in Facts or Circumstances.

 

  (a) All information in the application for the Assumption submitted to Lender,
including all financial statements for the Mortgaged Property, Borrower, and any
Borrower Principal, and all Rent Schedules, reports, certificates, and any other
documents submitted in connection with the application for Lender’s approval of
the Assumption (collectively, “Loan Application”) is complete and accurate in
all material respects as of the date such information was submitted to Lender.

 

  (b) There has been no Material Adverse Change since the Loan Application was
submitted to Lender in any fact or circumstance that would make any information
submitted as part of the Loan Application incomplete or inaccurate.

 

  (c) The organizational structure of Borrower is as set forth in Exhibit H.

 

  5.17 Financial Statements. The financial statements of Borrower and each
Borrower Principal furnished to Lender as part of the Loan Application reflect
in each case a positive net worth as of the date of the applicable financial
statement.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 6   



--------------------------------------------------------------------------------

  5.18 ERISA – Borrower Status. Borrower is not one of the following:

 

  (a) An “investment company,” or a company under the Control of an “investment
company,” as such terms are defined in the Investment Company Act of 1940, as
amended.

 

  (b) An “employee benefit plan,” as defined in Section 3(3) of ERISA, which is
subject to Title I of ERISA and the assets of Borrower do not constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R.
Section 2510.3-101.

 

  5.19 No Fraudulent Transfer or Preference. No Borrower or Borrower Principal
(a) has made, or is making in connection with and as security for the Loan, a
transfer of an interest in property of the Borrower or Borrower Principal to or
for the benefit of Lender or otherwise as security for any of the obligations
under the Loan Documents which is or could constitute a voidable preference
under federal bankruptcy, state insolvency or similar applicable creditors’
rights laws or (b) has made, or is making in connection with the Loan, a
transfer (including any transfer to or for the benefit of an insider under an
employment contract) of an interest of Borrower or any Borrower Principal in
property, or (c) has incurred, or is incurring in connection with the Loan, any
obligation (including any obligation to or for the benefit of an insider under
an employment contract) within 2 years of the Closing Date which is or could
constitute a fraudulent transfer under federal bankruptcy, state insolvency, or
similar applicable creditors’ rights laws.

 

  5.20 No Insolvency or Judgment.

 

  (a) No Pending Proceedings or Judgments. No Borrower or Borrower Principal is
(i) the subject of or a party to (other than as a creditor) any completed or
pending bankruptcy, reorganization or insolvency proceeding, or (ii) the subject
of any judgment unsatisfied of record or docketed in any court located in the
United States.

 

  (b) Insolvency. Borrower is not presently insolvent, and the Assumption will
not render Borrower insolvent. As used in this Section, the term “insolvent”
means that the total of all of a Person’s liabilities (whether secured or
unsecured, contingent or fixed, or liquidated or unliquidated) is in excess of
the value of all of the assets of the Person that are available to satisfy
claims of creditors.

 

  5.21

Working Capital. After the Closing Date, Borrower intends to have sufficient
working capital, including cash flow from the Mortgaged Property or other
sources, not only to adequately maintain the Mortgaged Property, but also to pay
all of Borrower’s outstanding debts as they come due (other than any balloon
payment due upon the maturity of the Loan). Lender acknowledges that no

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 7   



--------------------------------------------------------------------------------

 

members or partners of Borrower or any Borrower Principal will be obligated to
contribute equity to Borrower for purposes of providing working capital to
maintain the Mortgaged Property or to pay Borrower’s outstanding debts except as
may otherwise be required under their organizational documents.

 

  5.22 Cap Collateral. Reserved.

 

  5.23 Ground Lease. Reserved.

 

  5.24 Consideration for Acquisition; Cross-Collateralization.

 

  (a) Consideration for Acquisition. All of the consideration given or received
or to be given or received in connection with the Acquisition has been fully
disclosed to Lender. No Borrower or Borrower Principal has or had, directly or
indirectly (through a family member or otherwise), any interest in the Original
Borrower and the acquisition of the Mortgaged Property is an arm’s-length
transaction. To the best of Borrower’s knowledge after due inquiry and
investigation, the purchase price of the Mortgaged Property represents the fair
market value of the Mortgaged Property and Original Borrower is not or will not
be insolvent subsequent to the sale of the Mortgaged Property.

 

  (b) Cross-Collateralized/Cross-Defaulted Loan Pool: Not Applicable

 

  5.25 Survival. The representations and warranties set forth in this Loan
Agreement will survive until the Indebtedness is paid in full; however, the
representations and warranties set forth in Section 5.05 will survive beyond
repayment of the entire Indebtedness, to the extent provided in
Section 10.02(b).

 

3. Not Applicable.

 

4. Notice. Section 11.03(a) of the Loan Agreement is amended to read as follows:

 

  11.03 Notice.

 

  (a) All Notices under or concerning this Loan Agreement will be in writing.
Each Notice will be deemed given on the earliest to occur of (i) the date when
the Notice is received by the addressee, (ii) the first Business Day after the
Notice is delivered to a recognized overnight courier service, with arrangements
made for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Addresses for Notice
are as follows:

 

If to Lender:       

U.S. Bank National Association, as Trustee

c/o KeyBank Real Estate Capital

   

11501 Outlook, Suite 300

Overland Park, KS 66211

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 8   



--------------------------------------------------------------------------------

If to Borrower:       

CHP Watercrest at Mansfield TX Owner, LLC

c/o CNL Healthcare Properties, Inc.

450 South Orange Avenue, Suite 1200

Orlando, Florida 32801-3336

Attention:

 

 

5. Definitions. Article XII of the Loan Agreement is amended as follows:

 

  (a) The following definitions are added:

“Acquisition” is defined in Recital D of this Amendment.

“Assumption” is defined in Recital E of this Amendment.

“Assumption Agreement” is defined in Recital E of this Amendment.

“Original Borrower” is defined in Recital A of this Amendment.

“Original Lender” is defined in Recital A of this Amendment.

 

  (b) The following definitions are modified to read as follows:

“Closing Date” means the date on which Borrower acquires the Mortgaged Property
from Original Borrower and enters into the Assumption Agreement and this
Amendment.

“Commitment Letter” means the assumption approval letter issued to Borrower by
or on behalf of Lender, as such document may have been modified, amended or
extended.

“Property Manager” means RES ICD Management, LP, a Texas limited partnership.

“Security Instrument” means the mortgage, deed of trust, deed to secure debt or
other similar security instrument executed by Original Borrower, assumed by
Borrower and encumbering the Mortgaged Property and securing Borrower’s
performance of its Loan obligations, including Borrower’s obligations under
(i) the Note, (ii) this Loan Agreement, (iii) any Security Instrument, (iv) any
Consolidation, Modification and Extension Agreement, (v) any Extension and
Modification Agreement, and (vi) any similar agreement or instrument amending
and restating existing security instruments.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 9   



--------------------------------------------------------------------------------

“SPE Equity Owner” is not applicable. Borrower will not be required to maintain
an SPE Equity Owner in its organizational structure during the term of the Loan
and all references to SPE Equity Owner in this Loan Agreement and in the Note
will be of no force or effect.

 

  (c) The following definition(s) is/are deleted:

“Property Seller”

 

6. Riders.

 

  (a) Article XIV (Incorporation of Attached Riders) of the Loan Agreement is
amended and restated in its entirety to read as follows:

ARTICLE XIV            INCORPORATION OF ATTACHED RIDERS.

The following Riders are attached to this Loan Agreement.

 

Name of Rider

 

 

Date Revised     

 

Additional Provisions for Loans Equal to or Greater than $25,000,000.00

 

 

1-15-2013

 

Recycled Borrower

 

 

4-25-2013

 

Trade Names

 

 

1-11-2012

 

Replacement Reserve Fund – Immediate Deposits

 

 

1-11-2012

 

Replacement Reserve Fund – Additional Deposit

 

 

9-1-2011

 

Collateral Assignment of Licenses, Certificates and Permits

 

 

9-1-2011

 

Month to Month Leases

 

 

1-11-2012

 

 

  (b) The Loan Agreement is amended to delete all Riders that are not listed in
Article XIV of the Loan Agreement, as amended and restated pursuant to
Section 6(a) of this Amendment.

 

7. Exhibits. Article XV (Exhibits) of the Loan Agreement is amended to read as
follows:

ARTICLE XV            INCORPORATION OF ATTACHED EXHIBITS.

Each of the following Exhibits, if marked with an “X” in the space provided, is
deleted in its entirety and replaced with the corresponding Exhibit attached to
this Amendment.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 10   



--------------------------------------------------------------------------------

|X|        Exhibit B                Modifications to Multifamily Loan and
Security Agreement |    |        Exhibit C                Repair Schedule of
Work |    |        Exhibit F                Capital Replacements | X |   
    Exhibit H                Organizational Chart of Borrower as of the Closing
Date (required) | X |        Exhibit I                Designated Entities for
Transfers and Guarantor(s) (required)

(Remainder of page intentionally left blank; signature pages follow.)

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 11   



--------------------------------------------------------------------------------

BORROWER:

 

CHP WATERCREST AT MANSFIELD TX

OWNER, LLC, a Delaware limited liability

company

By: /s/ Joshua J. Taube Name: Joshua J. Taube Title:   Senior Vice President

SIGNATURES CONTINUE ON FOLLOWING PAGE

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 12   



--------------------------------------------------------------------------------

LENDER:

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED HOLDERS OF J.P.
MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP., MULTIFAMILY MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2014-K36

By         KEYBANK NATIONAL ASSOCIATION, as Sub-Servicer and Attorney in Fact
for WELLS FARGO BANK, NATIONAL ASSOCIATION, Master Servicer By: /s/ Kurt Tuthill
Name: Kurt Tuthill Title:   Vice President

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 13   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

(CME)

RECYCLED BORROWER

(Revised 4-25-2013)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. The following is added as a new Section to Article V:

 

  5.40 Recycled Borrower.

 

  (a) Underwriting Representations. Borrower hereby represents that as of the
date of this Agreement, each of the following is true:

 

  (i) Borrower is and always has been duly formed, validly existing, and in good
standing in the state of its formation and in all other jurisdictions where it
is qualified to do business.

 

  (ii) Borrower is not now, nor has ever been, party to any lawsuit,
arbitration, summons, or legal proceeding that is still pending or that resulted
in a judgment against it that has not been paid in full, and there are no liens
of any nature against Borrower except for tax liens not yet due.

 

  (iii) Borrower is in compliance with all laws, regulations, and orders
applicable to it and, except as otherwise disclosed in this Loan Agreement, has
received all permits necessary for it to operate.

 

  (iv) Borrower is not involved in any dispute with any taxing authority.

 

  (v) Borrower has paid all taxes which it owes.

 

  (vi) Borrower has never owned any real property other than the Mortgaged
Property and personal property necessary or incidental to its ownership or
operation of the Mortgaged Property and has never engaged in any business other
than the ownership and operation of the Mortgaged Property.

 

  (vii) Borrower has provided Lender with complete financial statements that
reflect a fair and accurate view of the entity’s financial condition.

 

Rider to Multifamily Loan and Security Agreement (CME)

Recycled Borrower

0914815\159949\1604589v1

  



--------------------------------------------------------------------------------

  (viii) Borrower has obtained a current Phase I environmental Site Assessment
for the Mortgaged Property and that Site Assessment has not identified any
recognized environmental conditions that require further investigation or
remediation.

 

  (ix) Borrower has no material contingent or actual obligations not related to
the Mortgaged Property.

 

  (x) Each amendment and restatement of Borrower’s organizational documents has
been accomplished in accordance with, and was permitted by, the relevant
provisions of said documents prior to its amendment or restatement from time to
time.

 

  (b) Separateness Representations. Borrower hereby represents that from the
date of its formation, each of the following is true:

 

  (i) Borrower has not entered into any contract or agreement with any Related
Party Affiliate, except upon terms and conditions that are commercially
reasonable and substantially similar to those available in an arm’s-length
transaction with an unrelated party.

 

  (ii) Borrower has paid all of its debts and liabilities from its assets.

 

  (iii) Borrower has done or caused to be done all things necessary to observe
all organizational formalities applicable to it and to preserve its existence.

 

  (iv) Borrower has maintained all of its books, records, financial statements
and bank accounts separate from those of any other Person; provided, however,
that Borrower’s assets may be included in a consolidated financial statement of
its Affiliate provided that (A) appropriate notation will be made on such
consolidated financial statements to indicate the separateness of Borrower from
such Affiliate and to indicate Borrower’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person
and (B) such assets will also be listed on Borrower’s own separate balance
sheet.

 

  (v) Borrower has not had its assets listed as assets on the financial
statement of any other Person.

 

  (vi) Borrower has filed its own tax returns (except to the extent that it has
been a tax-disregarded entity not required to file tax returns under applicable
law) and, if it is a corporation, has not filed a consolidated federal income
tax return with any other Person.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 2   



--------------------------------------------------------------------------------

  (vii) Borrower has been, and at all times has held itself out to the public
as, a legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party Affiliate);

 

  (viii) Borrower has corrected any known misunderstanding regarding its status
as a separate entity.

 

  (ix) Borrower has conducted all of its business and held all of its assets in
its own name.

 

  (x) Borrower has not identified itself or any of its affiliates as a division
or part of the other.

 

  (xi) Borrower has maintained and utilized separate stationery, invoices and
checks bearing its own name.

 

  (xii) Borrower has not commingled its assets with those of any other Person
and has held all of its assets in its own name.

 

  (xiii) Borrower has not guaranteed or become obligated for the debts of any
other Person.

 

  (xiv) Borrower has not held itself out as being responsible for the debts or
obligations of any other Person.

 

  (xv) Borrower has allocated fairly and reasonably any overhead expenses that
have been shared with an Affiliate, including paying for office space and
services performed by any employee of an Affiliate or Related Party Affiliate.

 

  (xvi) Borrower has not pledged its assets to secure the obligations of any
other Person and no such pledge remains outstanding except in connection with
the Loan.

 

  (xvii) Borrower has maintained adequate capital in light of its contemplated
business operations.

 

  (xviii) Borrower has maintained a sufficient number of employees (if any) in
light of its contemplated business operations and has paid the salaries of its
own employees, if any, from its own funds.

 

  (xix) Borrower has not owned any subsidiary or any equity interest in any
other entity.

 

  (xx) Borrower has not incurred any indebtedness that is still outstanding
other than Indebtedness that is permitted under the Loan Documents.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 3   



--------------------------------------------------------------------------------

  (xxi) Borrower has not had any of its obligations guaranteed by an Affiliate
or other Related Party Affiliate, except for guarantees that have been either
released or discharged (or that will be discharged as a result of the closing of
the Loan) or guarantees that are expressly contemplated by the Loan Documents.

 

  (xxii) Other than pursuant to the Lease Agreement, dated as of June __, 2014,
between Borrower, as landlord, and Operating Tenant, none of the tenants holding
leasehold interests with respect to the Mortgaged Property are an Affiliate of
Borrower or other Related Party Affiliate.

 

B. The following definition is added to Article XII:

“Related Party Affiliate” means any of the Borrower’s Affiliates, constituents,
or owners, or any guarantors of any of the Borrower’s obligations or any
Affiliate of any of the foregoing.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page 4   



--------------------------------------------------------------------------------

EXHIBIT B

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

The following modifications are made to the text of the Agreement that precedes
this Exhibit:

 

1. Section 4.06 is deleted and replaced with the following:

 

  4.06 Joint Meter Reserve.  As a condition to making the Loan, Lender has
required Borrower to establish the Joint Meter Reserve to serve as additional
collateral for the Loan and to ensure that adequate funds are available for,
among other things, payment of any water and sewer charges (“Joint Meter
Charges”) due with respect to the joint water-sewer meter located at the
Mortgaged Property (the “Joint Meter”), and allocable to the adjacent real
property located at 200 East Debbie Lane, Mansfield, Texas 76063 (the “Adjacent
Property”), which is owned by an affiliate of Borrower.

 

  (a) Deposit to Joint Meter Reserve. Borrower has established the Joint Meter
Reserve as of the date of this Loan Agreement by making the Initial Deposit.

 

  (b) Fee Deducted From Joint Meter Reserve. Lender will be entitled to deduct
the Investment Fee from the Joint Meter Reserve for establishing the Joint Meter
Reserve.

 

  (c) Use of Joint Meter Reserve. Subject to the pledge and security interest,
and other rights of Lender set forth in this Loan Agreement, the Joint Meter
Reserve will be maintained for the purpose of assuring Lender that adequate
funds are available for the payment of any Joint Meter Charges during the term
of the Loan that are allocable to the Adjacent Property.

 

  (d) Disbursements From Joint Meter Reserve. In the event that the owner of the
Adjacent Property does not timely pay to Borrower its proportionate share of any
Joint Meter Charges, Lender may deduct funds from the Joint Meter Reserve in
such amounts as Lender determines are necessary to pay any Joint Meter Charges
that are allocable to the Adjacent Property. If the funds in the Joint Meter
Reserve are insufficient to cover such Joint Meter Charges, Borrower must pay
all additional amounts required in connection with such Joint Meter Charges from
Borrower’s own funds.

 

  (e) Adjustments to Joint Meter Reserve.  Lender reserves the right to adjust
the amount required to be maintained in the Joint Meter Reserve to account for
any increases in the water and sewer charges that are applicable to the Adjacent
Property.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page B-1   



--------------------------------------------------------------------------------

  (f) Replenishment of Joint Meter Reserve. Following any disbursement from the
Joint Meter Reserve, Borrower will be required to replenish the Joint Meter
Reserve by depositing additional cash in an amount necessary to return the
balance thereof to the amount of the Initial Deposit (as such amount may be
adjusted pursuant to subsection (e) above), not more than thirty (30) days
following such disbursement.

 

  (g) Release of Joint Meter Reserve. If not sooner terminated by written
agreement of Borrower and Lender, the Lender will return any funds in the Joint
Meter Reserve to Borrower within thirty (30) days after the first of the
following to occur:

 

  (i) Payment in full of the Indebtedness.

 

  (ii) Delivery of satisfactory evidence to Lender that (A) the owner of the
Adjacent Property has established a separate and direct account with the City of
Mansfield or other applicable municipality or utility for water and sewer
services on the Adjacent Property, (B) Borrower is not responsible for the
payment of any fees or expenses for water and sewer services in connection with
the Adjacent Property, and (C) no Event of Default has occurred and is
continuing under the Loan.

B.  The following definitions are added to Article XII:

“Adjacent Property” shall have the meaning set forth in Section 4.06 of this
Loan Agreement.

“Joint Meter” shall have the meaning set forth in Section 4.06 of this Loan
Agreement.

“Joint Meter Charges” shall have the meaning set forth in Section 4.06 of this
Loan Agreement.

“Joint Meter Reserve” means the total of (i) the Initial Deposit, and (ii) any
other deposits required to replenish the Joint Meter Reserve as described in
Section 4.06 of this Loan Agreement.

“Initial Deposit” means the amount of $16,280.00 deposited into escrow with
Lender as of the date of this Loan Agreement, in the form of cash.

 

2. Section 6.07(b)(i)(C) is modified as follows:

 

  (C) A statement of changes in financial position cash flows of Borrower
relating to the Mortgaged Property for that fiscal quarter or other similar
statement conforming to GAAP approved in writing by Lender and, when requested
by Lender, a balance sheet showing all assets and liabilities of Borrower
relating to the Mortgaged Property as of the end of that fiscal quarter.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page B-2   



--------------------------------------------------------------------------------

3. Section 6.07(b)(ii)(B) is modified as follows:

 

  (B) A statement of changes in financial position cash flows of Borrower
relating to the Mortgaged Property for that fiscal year or other similar
statement conforming to GAAP approved in writing by Lender.

 

4. Section 7.01 is modified by adding the following additional subsection (j):

 

  (j) The Transfer of shares of common stock in CNL Healthcare Properties, Inc.
(the “REIT”) and the issuance by the REIT of common stock, convertible debt,
equity or other similar securities (“Securities”) and the subsequent Transfer of
such securities, provided that, following any such Transfer: i) no one person or
entity owns a beneficial ownership greater than 10.0% of the REIT, ii) no one
person or entity owns shares of voting securities in the REIT sufficient to have
the power to elect the majority of the directors of the REIT, and (iii) the REIT
continues to qualify as a Real Estate Investment Trust pursuant to Sections 856
et seq. of the Internal Revenue Code.

 

5. Section 6.13(c) of the Loan Agreement is modified as follows:

 

  (c) Single Purpose Entity Requirements – Operating Tenant. Until the
Indebtedness is paid in full, each Operating Tenant will remain a “Single
Purpose Entity,” which means at all times since its formation and thereafter it
will satisfy each of the following conditions:

 

  (i) It will not engage in any business or activity, other than the leasing,
operation and maintenance of the Mortgaged Property and activities incidental
thereto.

 

  (ii) It will not acquire, own, hold, lease, operate, manage, maintain, develop
or improve any assets other than the Collateral Property (as defined in the
Security, Assignment and Subordination Agreement for Operating Lease and
Assignment of Leases and Rents and fixture Filing – Seniors Housing by and among
the Operating Tenant, Lender and Borrower) and such Personalty as may be
necessary for the operation of the Mortgaged Property and will conduct and
operate its business as presently conducted and operated.

 

  (iii) It will preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its formation or organization and will do all things necessary to observe
organizational formalities.

 

  (iv) It will not merge or consolidate with any other Person.

 

  (v)

It will not take any action to dissolve, wind-up, terminate or liquidate in
whole or in part; to sell, transfer or otherwise dispose of all or substantially
all of its assets; to change its legal structure; transfer or permit the direct
or indirect transfer of any partnership, membership or other equity interests,
as applicable, other than Transfers

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page B-3   



--------------------------------------------------------------------------------

 

permitted under this Loan Agreement; issue additional partnership, membership or
other equity interests, as applicable, or seek to accomplish any of the
foregoing.

 

  (vi) It will not, without the prior unanimous written consent of all of
Operating Tenant’s partners, members, or shareholders, as applicable, and, if
applicable, the prior unanimous written consent of 100% of the members of the
board of directors or of the board of Managers of Operating Tenant, take any of
the following actions:

 

  (A) File any insolvency, or reorganization case or proceeding, to institute
proceedings to have Operating Tenant be adjudicated bankrupt or insolvent.

 

  (B) Institute proceedings under any applicable insolvency law.

 

  (C) Seek any relief under any law relating to relief from debts or the
protection of debtors.

 

  (D) Consent to the filing or institution of bankruptcy or insolvency
proceedings against Operating Tenant.

 

  (E) File a petition seeking, or consent to, reorganization or relief with
respect to Operating Tenant under any applicable federal or state law relating
to bankruptcy or insolvency.

 

  (F) Seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official for Operating Tenant
or a substantial part of its property.

 

  (G) Make any assignment for the benefit of creditors of Operating Tenant.

 

  (H) Admit in writing Operating Tenant’s inability to pay its debts generally
as they become due.

 

  (I) Take action in furtherance of any of the foregoing.

 

  (vii) It will not amend or restate its organizational documents if such change
would cause the provisions set forth in those organizational documents not to
comply with the requirements set forth in this Section 6.13.

 

  (viii) It will not own any subsidiary or make any investment in, any other
Person.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page B-4   



--------------------------------------------------------------------------------

  (ix) It will not commingle its assets with the assets of any other Person and
will hold all of its assets in its own name.

 

  (x) It will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than, customary unsecured trade
payables incurred in the ordinary course of operating the Mortgaged Property
provided the same are not evidenced by a promissory note, do not exceed, in the
aggregate, at any time a maximum amount of 2% of the original principal amount
of the Indebtedness and are paid within 60 days of the date incurred.

 

  (xi) It will maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and will not list its assets as assets on the
financial statement of any other Person; provided, however, that Operating
Tenant’s assets may be included in a consolidated financial statement of its
Affiliate provided that (A) appropriate notation will be made on such
consolidated financial statements to indicate the separateness of Operating
Tenant from such Affiliate and to indicate that Operating Tenant’s assets and
credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person and (B) such assets will also be listed on
Operating Tenant’s own separate balance sheet.

 

  (xii) Except for capital contributions or capital distributions permitted
under the terms and conditions of its organizational documents, it will only
enter into any contract or agreement with any general partner, member,
shareholder, principal or Affiliate of Operating Tenant or any Guarantor, or any
general partner, member, principal or Affiliate thereof, upon terms and
conditions that are commercially reasonable and substantially similar to those
that would be available on an arm’s-length basis with third parties.

 

  (xiii) It will not maintain its assets in such a manner that will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person.

 

  (xiv) It will not assume or guaranty the debts or obligations of any other
Person, hold itself out to be responsible for the debts of another Person,
pledge its assets to secure the obligations of any other Person or otherwise
pledge its assets for the benefit of any other Person, or hold out its credit as
being available to satisfy the obligations of any other Person.

 

  (xv) It will not make or permit to remain outstanding any loans or advances to
any other Person except for those investments permitted under the Loan Documents
and will not buy or hold evidence of indebtedness issued by any other Person
(other than cash or investment-grade securities).

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page B-5   



--------------------------------------------------------------------------------

  (xvi) It will file its own tax returns separate from those of any other
Person, except to the extent that Operating Tenant is required to file a
consolidated tax return under applicable law, and Operating Tenant will pay any
taxes required to be paid by it under applicable law; provided, however, that
any consolidated returns will contain a schedule showing each consolidated
entity’s taxable income.

 

  (xvii) It will hold itself out to the public as a legal entity separate and
distinct from any other Person and conduct its business solely in its own name,
will correct any known misunderstanding regarding its separate identity and will
not identify itself or any of its Affiliates as a division or department of any
other Person.

 

  (xviii) It will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and will pay its debts and liabilities from
its own assets as the same become due.

 

  (xix) It will allocate fairly and reasonably shared expenses with Affiliates
(including shared office space) and use separate stationery, invoices and checks
bearing its own name.

 

  (xx) It will pay (or cause the Property Manager to pay on behalf of Operating
Tenant from Operating Tenant’s funds) its own liabilities (including salaries of
its own employees) from its own funds.

 

  (xxi) It will not acquire obligations or securities of its partners, members,
shareholders, or Affiliates, as applicable.

 

  (xxii) Except as contemplated or permitted by the property management
agreement with respect to the Property Manager or any operating lease or
operating agreement with respect to the Facility, it will not permit any
Affiliate or constituent party independent access to its bank accounts.

 

  (xxiii) It will maintain a sufficient number of employees (if any) in light of
its contemplated business operations and pay the salaries of its own employees,
if any, only from its own funds.

 

  (xxiv) If such entity is a single member limited liability company, such
entity will satisfy each of the following conditions:

 

  (A) Be formed and organized under Delaware law.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page B-6   



--------------------------------------------------------------------------------

  (B) Have either one springing member that is a corporation whose stock is 100%
owned by the sole member of Operating Tenant and that satisfies the requirements
for a corporate springing member set forth below in this Section or two
springing members who are natural persons.

 

  (C) Otherwise comply with all Rating Agencies criteria for single member
limited liability companies (including the delivery of Delaware single member
limited liability company opinions acceptable in all respects to Lender and to
the Rating Agencies). If the springing member is a corporation, such springing
member will at all times comply, and will cause Operating Tenant to comply, with
each of the representations, warranties and covenants contained in Section 6.13
as if such representation, warranty or covenant were made directly by such
corporation. If there is more than one springing member, only one springing
member will be the sole member of Operating Tenant at any one time, and the
second springing member will become the sole member only upon the first
springing member ceasing to be a member.

 

  (D) At all times Operating Tenant will have one and only one member.

 

  (xxv) If such entity is a single member limited liability company that is
board-managed, such entity will have a board of Managers separate from that of
Guarantor and any other Person and will cause its board of Managers to keep
minutes of board meetings and actions and observe all other Delaware limited
liability company required formalities.

 

  (xxvi) If an SPE Equity Owner is required pursuant to this Loan Agreement, if
Borrower is (A) a limited liability company with more than one member, then
Borrower has and will have at least one member that is an SPE Equity Owner that
has satisfied and will satisfy the requirements of Section 6.13(b) and such
member is its managing member, or (B) a limited partnership, then all of its
general partners are SPE Equity Owners that have satisfied and will satisfy the
requirements set forth in Section 6.13(b).

 

    (d) Effect of Transfer on Special Purpose Entity Requirements.
Notwithstanding anything to the contrary in this Loan Agreement, no Transfer
will be permitted under Article VII unless the provisions of this Section 6.13
are satisfied at all times.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page B-7   



--------------------------------------------------------------------------------

6. Section 9.01(c) of the Loan Agreement is modified as follows:

 

(c) Borrower, Operating Tenant or any SPE Equity Owner fails to comply with the
provisions of Section 6.13 or if any of the assumptions contained in any
nonconsolidation opinions delivered to Lender at any time is or becomes untrue
in any material respect.

 

Amendment to Loan Agreement – Assumption (CME)

0914815\159949\1604589v1

     Page B-8   



--------------------------------------------------------------------------------

EXHIBIT H

ORGANIZATIONAL CHART OF BORROWER AS OF THE CLOSING DATE

[Intentionally Omitted]

EXHIBIT I

DESIGNATED ENTITIES FOR TRANSFERS AND GUARANTOR(S)

[Intentionally Omitted]

 

Amendment to Loan Agreement (CME)

0914815\159949\1604589v1

     Page I-1   